[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-11820         ELEVENTH CIRCUIT
                                   Non-Argument Calendar      AUGUST 15, 2011
                                 ________________________        JOHN LEY
                                                                  CLERK
                          D.C. Docket No. 8:09-cr-00534-RAL-AEP-2

UNITED STATES OF AMERICA

lllllllllllllllllllll                                          Plaintiff-Appellee,

                                            versus

SHIRLEY DANIELS,
a.k.a. Miss Shelly

llllllllllllllllllll                                           Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                      (August 15, 2011)

Before EDMONDSON, HULL and PRYOR, Circuit Judges.

PER CURIAM:
      R. Scott Andringa, appointed counsel for Shirley Daniels, in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Daniels’s conviction and

sentence are AFFIRMED.




                                         2